Citation Nr: 0413169	
Decision Date: 05/21/04    Archive Date: 05/28/04

DOCKET NO.  03-22 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1948 to August 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefit currently sought on appeal.


REMAND

The veteran essentially contends that he developed bilateral 
hearing loss due to acoustic trauma during service.

In conjunction with his claim, the veteran was afforded VA 
examination in July 2002.  In an October 2002 addendum to 
that examination report, the VA examiner offered an opinion 
concerning the etiology of the veteran's hearing loss.
 
Subsequently, in November 2002, the veteran submitted in-
service treatment reports he had in his possession, which had 
not been associated with the claims file.  These service 
records, dated in March 1950, document intermittent treatment 
for otitis media of the right ear.  The veteran's hearing 
acuity was evaluated during this time as moderately impaired, 
with a 20-30 decibel loss.  Based on these records and an 
examination of the veteran, a private physician opined that 
the veteran had severe debilitating sensorineural loss, 
bilaterally, secondary to previous infection and acoustic 
trauma.  

Because the claims file did not contain these in-service 
treatment records at the time of the July 2002 VA 
examination, or the October 2002 addendum, it is the opinion 
of the Board that the VA examiner should be given an 
opportunity to review this additional evidence and render 
another addendum based on the entire record. 

Accordingly, the case is remanded to the RO via the Appeals 
Management Center in Washington, D.C. for the following:

1.  The RO must review the claims file and 
ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 (VCAA) 
have been satisfied.  38 U.S.C. §§  5102, 
5103, and 5103A (West 2002); 38 C.F.R. 
§ 3.159(b).  See also, Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  The RO is requested to forward the 
veteran's claims folder to the examiner who 
conducted the July 2002 VA audiology 
examination, or a qualified substitute if 
this individual is unavailable for an 
addendum.  It is essential that the claims 
folder be provided to the examiner for review 
in conjunction with this request and that 
fact should be so noted in the report.  The 
examiner is asked to review the claims folder 
and comment whether his previous opinion on 
the question of etiology of the veteran's 
current hearing loss has changed in 
consideration of the newly associated in-
service treatment records.  The veteran may 
be reexamined if necessary.    

3.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the determination 
remains unfavorable to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issue on appeal.  An appropriate period of 
time should be allowed for response.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
action, the Board intimates no opinion as to the ultimate 
disposition of the appeal.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




